Citation Nr: 1433123	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right median nerve neuropathy, claimed as right arm neuropathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a hearing conducted by the undersigned in December 2012; a copy of the transcript is of record. 

A review of the Virtual VA and VBMS electronic claims files associated with the Veteran's claim reveal a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  


FINDING OF FACT

Right median nerve neuropathy was manifest to a compensable degree within one year of separation from service.  


CONCLUSION OF LAW

Right median nerve neuropathy is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has right arm neuropathy that was incurred in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, such as neuropathy, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).  

Here, the Veteran was diagnosed with clinically provocable right median nerve neuropathy in February 2012.  

The Board notes that, during service, the Veteran sustained multiple wounds from shrapnel and the Veteran is service-connected for residual scars, status post shell fragment wounds, for the right forearm, right clavicular region, and anterior aspect of the neck.  

Within 5 months of separation, in November 1969, the Veteran complained that his right hand and arm would fall asleep at night and turn cold, even when he did not sleep on them.  An associated x-ray examination report revealed one 8 mm shrapnel fragment in his forearm.  A treatment record dated three days after the x-ray report contained a notation of "numbness R arm occasionally when wakes up at night- every night for last 10 nights."  

The Board notes that numbness is a symptom of neuropathy.  See generally, Diaz-Cordova v. Shinseki, 2014 WL 2212164, page 3 (Vet. App. May 29, 2014) (mem dec) (symptoms attributable to peripheral neuropathy include mild numbness and mild pain); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

The Veteran's reported occasional numbness constitutes "mild" symptoms, as is required to receive a compensable rating pursuant to 38 C.F.R. § 4.124a, DC 8516.  The Board points out that the regulation, 38 C.F.R. § 4.124a, provides that when the involvement is wholly sensory, the rating should be mild, or at the most, moderate. 

Accordingly, as the Board finds that the Veteran's right median nerve neuropathy, manifested by complaints of right arm numbness, was manifest to a compensable degree within one year of separation, it is presumed that the right median nerve neuropathy was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307(a).  

The presumption of incurrence of such disease during service can be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(a).  Such rebuttal evidence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

Here, the evidence of record reflects that the presumption has not been rebutted.  Although the March 2012 VA examiner indicated that the current neuropathy was not related to service nor manifest to a compensable degree within one year of separation, the examiner's opinion was based, in part, on a lack of symptomatology in 1969.  As the examiner was unable to review the November 1969 treatment records when making his determination because they were not associated with the claims file until after March 2012, the Board finds that the examiner's opinion is of low probative value and, consequently, does not constitute affirmative evidence to rebut the presumption.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The Board also notes that the Veteran's post-service treatment records contain notations right arm numbness starting from 1969 that continue thereafter.  Specifically, the Veteran complained of right arm numbness again in October 1971.  

In sum, as the Veteran's median nerve neuropathy was manifest to a compensable degree within one year of separation, the Board finds that service connection is warranted on a presumptive basis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right median nerve neuropathy is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


